Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Garrett Balich on 9/16/21.

IN THE CLAIMS:
16. (Currently Amended) A thrust reverser for an aircraft, comprising: 
a first sleeve; 
a second sleeve including a cascade configured to redirect air flow, the second sleeve configured to move axially along an axis of the thrust reverser; and 
a blocker door coupled to the second sleeve; 
the first sleeve and the second sleeve configured to be moved by separate sliding devices; 
wherein the thrust reverser is configured such that movement of the second sleeve drives movement of the blocker door; and 
wherein the blocker door is configured to be stowed above a skin of the first sleeve when the thrust reverser is stowed;
a first link coupled to the second sleeve; 
a crank coupled to the first link; and 
a second link coupled to the crank and to the blocker door.

19. (Canceled)

In line 1 of claim 20, amend: -- The thrust reverser of claim [[19]]16, further comprising: --

21. (Currently Amended) The thrust reverser of claim [[19]]16, wherein the first link is configured to be oriented in a substantially axial direction relative to [[an]]the axis of the thrust reverser when the thrust reverser is fully deployed.

In line 1 of claim 22, amend: -- The thrust reverser of claim [[19]]16 --

27. (Currently Amended) A thrust reverser for an aircraft, comprising: 
a duct; 
a first sleeve; 
a second sleeve comprising a cascade configured to redirect air flow; 
a blocker door coupled to the second sleeve; 
a first sleeve actuator configured to translate the first sleeve; and 
a second sleeve actuator configured to translate the second sleeve, the second sleeve actuator separate from the first sleeve actuator; 

wherein the blocker door is configured to be stowed above a skin of the first sleeve when the thrust reverser is stowed, and 
wherein the second sleeve is outside of the duct when the thrust reverser is deployed;
a first link coupled to the second sleeve; 
a crank coupled to the first link; and 
a second link coupled to the crank and to the blocker door.

29. (Canceled)

In line 1 of claim 30, amend: -- The thrust reverser of claim [[29]]27, wherein --

35. (Currently Amended) A thrust reverser for an aircraft, comprising: 
a duct; 
a first sleeve; 
a second sleeve comprising a cascade configured to redirect air flow; 
a blocker door coupled to the second sleeve; 
a first sleeve actuator configured to translate the first sleeve; and 
a second sleeve actuator configured to translate the second sleeve, the second sleeve actuator separate from the first sleeve actuator; 

wherein the blocker door is configured to be stowed in. an internal cavity of the first sleeve when the thrust reverser is stowed; and 
wherein the second sleeve is outside of the duct when the thrust reverser is deployed;
a first link coupled to the second sleeve; 
a crank coupled to the first link; and 
a second link coupled to the crank and to the blocker door.

Allowable Subject Matter
Claims 16-18, 20-23, 25-28, 30-31, 33-36 are allowed.
The following is an examiner’s statement of reasons for allowance: US 8677733 teaches a first sleeve and a second sleeve configured to be moved by separate sliding devices, but fails to teach the blocker door configured to be stowed above a skin of the first sleeve, or a first link coupled to the second sleeve; a crank coupled to the first link; and a second link coupled to the crank and to the blocker door. US 20140131480 teaches a blocker door that is stowed above a skin of the first sleeve, but fails to teach a first link coupled to the second sleeve; a crank coupled to the first link; and a second link coupled to the crank and to the blocker door. The prior art fails to teach, in combination with the other claim limitations, a first link coupled to the second sleeve; a crank coupled to the first link; and a second link coupled to the crank and to the blocker door.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741